MEMORANDUM OPINION
{¶ 1} This matter is before this court on the March 18, 2004 motion of appellant, Shelia M. Eyajan, for leave to file her brief in this appeal. The record indicates that this court has already stricken three prior briefs of appellant for failure to comply with the applicable appellate rules regarding the form of an appellate brief. This appeal has now been pending for almost two years.
 {¶ 2} In the most recent judgment of this court striking the prior brief of appellant, we made it clear that any further failure to timely comply with the pertinent rules regarding the proper format for an appellate brief would not be countenance. Appellant was specifically cautioned that a corrected brief was due by March 15, 2004 and that this was appellant's last chance to comply with the appellate rules. Moreover, appellant was warned that "[n]o further extensions of time will be granted and failure to comply with this court's direction will result in this appeal being sua sponte dismissed pursuant to Loc.R. 20(E) of the Eleventh District Court of Appeals."
 {¶ 3} Now, after the most recent deadline has passed, appellant is once again seeking more time. Appellant was provided with adequate warning, but has repeatedly failed to abide by the appellate rules and orders of this court. Accordingly, this appeal is sua sponte dismissed pursuant to Loc.R. 20(E) of the Eleventh District Court of Appeals for failure to prosecute.
 {¶ 4} The appeal is dismissed.
Appeal dismissed.
Christley and Rice, JJ., concur.